MEMORANDUM ***
Pursuant to 11 U.S.C § 327, Ezra Brutzkus Gubner L.L.P. and Jenkins Mulligan *567& Gabriel L.L.P. were hired as joint special counsel to prosecute claims on behalf of the Chapter 7 Trustee. They now appeal the Bankruptcy Appellate Panel’s decision affirming: (1) the bankruptcy court’s dismissal of the case; and (2) the bankruptcy court’s separate order on administrative fees and costs. Substantially for the reasons stated in the Bankruptcy Appellate Panel’s unpublished memorandum in this matter, 2007 WL 7540949, 2007 Bankr.LEXIS 4845 (9th Cir. B.A.P. Nov. 6, 2007), we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.